PER CURIAM.
These are appeals from orders denying writs of habeas corpus. The prisoner in No. 5233 is the Nick Falbo whose conviction of violation of the Selective Training and Service Act of 1940, 50 U.S.C.A.Appendix, § 301 et seq., was affirmed by the Supreme Court in Falbo v. United States, 320 U.S. 549, 64 S.Ct. 346. It is clear that the judgment which was there upheld cannot be collaterally attacked on the same grounds by resort to habeas corpus. Falbo is imprisoned, not under the Selective Service Act, but under the judgment of a court. Nothing is shown which would justify the court in ordering the release of the prisoner notwithstanding that judgment. Sanderlin v. Smyth, Cir., 138 F.2d 729. The same principles are applicable in the case of the petitioner Lohrberg.
Affirmed.